Opinion by
Williams, J.,
The able opinion of the court below, discharging the rule for new trial, sufficiently disposes of the more serious contentions of appellant: see also Com. v. Sayars, 21 Pa. Superior Ct. 75, and Com. v. Brown, 58 Pa. Superior Ct. 300.
The remaining question is whether the court below was guilty of reversible error in admitting the testimony of Breneman (assignments one to nine inclusive). Defendant testified at length to the same facts: even if irrelevant, it does not appear how it harmed appellant.
The judgment is affirmed, and the record remitted to the court below to the end that the sentence may be carried into effect.